                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:19CR269

        vs.
                                                                           ORDER
ABUHUSSEIN A. KHATTAB,

                        Defendant.


       This matter is before the court on Defendant's MOTION TO ENLARGE TIME FOR
CONSIDERATION OF PRETRIAL MOTIONS [20]. For good cause shown, I find that the
motion should be granted. Defendant will be given an approximate 38-day extension. Pretrial
Motions shall be filed by November 15, 2019.


       IT IS ORDERED:
       1.      Defendant's MOTION TO ENLARGE TIME FOR CONSIDERATION OF
PRETRIAL MOTIONS [20] is granted. Pretrial motions shall be filed on or before November
12, 2019.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between October 8, 2019, and November 15, 2019, shall
be deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice.           18 U.S.C. §
3161(h)(7)(A) & (B).
       Dated this 9th day of October, 2019.


                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
